Exhibit 3

USWGO
QANON // DRAIN THE SWAMP

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
UNITED STATES DISTRICT COURT CASE NO. 1:17-CV-1036
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “Petitioner's Third Motion for Sanctions, Motion for Default
Judgment in 2255 case and to Vacate Judgment that was in Plaintiff's/Respondent's
Favor -- Motion and Brief/Memorandum of Law in support of Requesting the Honorable
Court in this case grant request for Default Judgment and Vacate Fraudulent begotten
Judgment or Judgments”

Case 1:123-cr-00435-TDS Document 222-3 Filed 11/21/19 Pane 1 of 2
 

Case 1:123-cr-00435-TDS Document 222-3 Filed 11/21/19 Pane ? of 2
